Citation Nr: 1527638	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right ankle disability, including as secondary to service-connected right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for left ankle disability, including as secondary to service-connected right knee disability.

3.  Entitlement to service connection for low back disability, including as secondary to service-connected right knee disability.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for right hip disability.

7.  Entitlement to a rating in excess of 10 percent for right knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing has been associated with the record.  The Board notes additional VA treatment reports have been added to the Veteran's record after the case was certified and transferred to the Board.  In a May 2015 statement submitted to the Board, the Veteran waived initial RO consideration of this newly acquired evidence.  

The Board notes that an August 2005 rating decision denied service connection for a back disability.  Within one year after the Veteran was notified of the August 2005 rating decision, he submitted new and material evidence to support the claim. Therefore, such matter requires de novo review.  See 38 C.F.R. § 3.156(b).

The issues of entitlement to service connection for left and right ankle disabilities (on de novo review), service connection for back, headaches and right hip disabilities, and entitlement to a rating in excess of 10 percent for right knee disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2005 rating decision denied the Veteran service connection for a right ankle disability based, essentially, on a finding that the Veteran did not have a current chronic right ankle disability.

2.  Evidence received since the August 2005 rating decision includes evidence of a chronic right ankle disability; it relates to an unestablished fact necessary to substantiate the claim of service connection for a right ankle disability, and raises a reasonable possibility of substantiating such claim.

3.  An unappealed August 2005 rating decision denied the Veteran service connection for a left ankle disability based, essentially, on a finding that the Veteran did not have a current chronic left ankle disability.  

4  Evidence received since the August 2005 rating decision includes evidence of a chronic left ankle disability; it relates to an unestablished fact necessary to substantiate the claim of service connection for a left ankle disability, and raises a reasonable possibility of substantiating such claim.

5.  A gastrointestinal disorder shown in service was acute and resolved without residual pathology; GERD is not shown to have had its onset during service and the currently diagnosed GERD is not shown to be related to an injury, disease, or event in service.  

6.  The Veteran's right knee disability has been manifested by painful motion; flexion limited to, at worst, 90 degrees.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for right and left ankle disabilities, including as secondary to service-connected right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Service connection for GERD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for a rating in excess of 10 percent right knee disability have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5010-5257, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims to reopen addressed on the merits.  However, as this decision reopens these claims, there is no need to belabor the impact of the VCAA on these matters, since any notice or duty to assist omission is harmless.

Regarding the claim of service connection for GERD, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence in July 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

As the rating decision on appeal granted service connection for osteoarthritis of the right knee and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2012 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings and earlier effective dates, and readjudicated the matter after the Veteran responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's service treatment records (STRs), and postservice treatment records, have been secured.  He was afforded VA examinations in July 2010, August 2010 and August 2012.  The Board finds the VA examinations to be adequate to adjudicate the claims, the examination reports note necessary findings, and the examiners expressed familiarity with the record and the Veteran's medical history, and provided a rationale for any opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

The Veteran was also provided a hearing related to the present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal, and also suggested the submission of any additional evidence necessary to substantiate the claim.  Subsequent to the hearing, additional evidence was submitted by the Veteran.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The RO denied service connection for left and right ankle disabilities in an August 2005 rating decision.  

The Veteran did not appeal that decision, and although new evidence was associated with the record within a year of the rating decision, that evidence was not relevant to the claims for right and left ankle disabilities.  Therefore, it was not new and material evidence.  That evidence consisted of VA medical records dated from 1987 to 2003 for treatment of various disorder, but none with regard to the right and left ankle.  As the evidence received within one year of the August 2005 denial is not new and material to the Veteran's right and left ankle disabilities claims, the decision is final.  

The evidence of record at the time of the August 2005 rating decision included the Veteran's STRs, which includes his June 1982 service separation examination that shows normal lower extremities on clinical evaluation.  Also included in the record at the time of the final August 2005 rating decision was an August 1983 VA medical examination report and VA treatment records from February 2000 to July 2004, which do not note any complaints, treatment or diagnosis of bilateral ankle disability.  

Evidence received since the August 2005 rating consists primarily of VA treatment records, along with VA joints examination and testimony from the hearing, which were not of record at the time of that decision; therefore, they are new.  Because the Veteran's claims of service connection for bilateral ankle disability was denied essentially based on a finding that the Veteran did not have current bilateral ankle disability; for the newly associated VA treatment records to be material, they would have to tend to show that he now has current bilateral ankle disability.

The Board finds that the VA joints examination and the Veteran's testimony from the hearing is new and material evidence as it relates to previously unestablished facts and, may substantiate the claims.  Specifically, the Board notes the July 2010 VA examination shows diagnoses of internal derangement of bilateral ankle.  As the VA examination report suggest that the Veteran has diagnosed bilateral ankle disability, the Board finds that such evidence addresses the basis for the prior denials of the Veteran's claims, relates to an unestablished fact necessary to substantiate the claims of service connection for right and left ankle disabilities, and therefore raises a reasonable possibility of substantiating such claims.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (§ 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Consequently, the additional evidence received is both new and material and warrants reopening of the claims of service connection for right and left ankle disabilities.  De novo consideration of these claims is addressed below.

Service Connection -- GERD

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran essentially contends that he experienced gastrointestinal discomfort in service and was treated with antacid.  Specifically, he asserts he had stomach pain in service from drinking bad water.  Also, he testified at the hearing that his GERD was due to him having to rush to eat the meals in service.

His STRs show that in July 1980 he presented at the aid station with complains of having stomach pain from drinking "bad water."  The impression was sour stomach (dyspepsia).  His treatment plan included Mylanta (liquid).  He presented (at the aid station) the next day for follow-up with complaints of abdominal pain.  At that time, the diagnosis was gastritis.  On June 1982 service separation examination the Veteran's abdomen and viscera were normal on clinical evaluation.  

Postservice, he underwent VA examination in September 1983; he had no gastrointestinal complaints and examination of his digestive system was essentially normal.  In a September 1990 VA outpatient treatment report, it was noted the Veteran had stomach pain and needed a refill of medication.  He was diagnosed with history of PUD [peptic ulcer disease].  September 1999 VA radiology reports show the Veteran underwent a series of radiographic studies/tests, such as CT [computed tomography] of the abdomen, x-rays and echogram retroperitoneal, all due to complaints of abdominal pain, (to include 6 hours of mid abdominal pain and tenderness and history of peptic ulcer).  The impressions were limited study due to lack of bowel opacification, scattered sigmoid diverticula without evidence of diverticulitis, normal roentgen study of the chest, and no nephrolithiasis or hydronephrosis, and no acute pancreatitis.  An abdominal sonogram taken in September 2002 was void of any mention of a gastrointestinal/digestive disorder.  

On August 2010 VA examination, the Veteran reported that he had intermittent symptoms, such as heartburn, indigestion, regurgitation, upset stomach, loose stools and constipation.  He was seen by a doctor, who prescribed Mylanta/Maalox.  Later he was started on Tagamet and Zantac and now he is on Omeprazole.  He has not had any hospitalization or surgery related to GERD.  He has a history of nausea associated with certain foods and occasional dysphagia.  There is no history of vomiting.  On physical examination his overall general health was fair.  The diagnosis was GERD.  The examiner noted that the current diagnosis of GERD is not related to the Veteran's in-service complaints of stomach pain from drinking bad water during military service.  She opined that the currently diagnosed GERD is less likely as not (less than 50/50 probability) caused by or a result of drinking bad water.  The rationale for the opinion was that the Veteran's dyspepsia/gastritis during service was an acute episode, which resolved in 2 to 3 days.  He started to have symptoms consistent with GERD later in 1999 - 2000, which are not related to his condition from service.  

On review of the record summarized above, the Board finds that although the Veteran was seen by medical personnel in service (for abdominal pain with mild diffuse tenderness after he drank some bad water, and was diagnosed with dyspepsia/gastritis and treated with Mylanta), the service separation examination was noted to be normal.  Consequently, service connection for GERD on the basis it became manifest in service and persisted, is not warranted.  Furthermore, GERD is not listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The record also shows the Veteran did not seek treatment for GERD immediately or soon after service.  The earliest date of postservice documentation in the record that he complained of or was treated for any abdominal problems was around 1999 (approximately 17 years following service).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). (finding that a lengthy period of absence of medical complaints for a disorder can be considered as a factor in resolving the claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where a Veteran failed to account for a lengthy time period between the active military service and initial symptoms of the disorder).  There also is no competent evidence which relates the Veteran's current GERD to active service.

Whether a current gastrointestinal disorder (such as GERD) is related to remote service therein becomes a medical question, beyond the scope of lay observation/common knowledge.  Lay persons are competent to provide opinions on some medical issues, but the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Consequently, the Veteran's own opinion relating his current GERD to service is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

There is no competent (medical) evidence in the record that relates the Veteran's GERD to service.  He has not submitted any such evidence, and the August 2010 VA medical opinion that directly addresses the matter of a nexus between the Veteran's currently diagnosed GERD and his service is against his claim.  As the VA examiner reflects familiarity with the factual record, and includes rationale that cites to supporting factual data it is competent evidence in the matter; and because there is no competent evidence to the contrary, it is persuasive.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and the appeal seeking service connection for GERD must be denied.

Increased Rating

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The RO assigned an initial 10 percent rated for osteoarthritis of the right knee under 38 C.F.R. § 4.71a, Codes 5010-5257.  This was based on the findings of painful and limited motion of right knee flexion.  The Veteran essentially contends that the service-connected right knee disability is more disabling than the 10 percent currently assigned and warrants a higher rating.  

Code 5010 addresses traumatic arthritis.  Code 5010 directs that the evaluation of arthritis be conducted under Code 5003, which provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Code 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a.  The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Code's 5260 and 5261.  Under Code 5260, flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion of the leg limited to 45 degrees warrants a 10 percent rating, flexion of the leg limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  

Under Code 5261, extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.

Under Code 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  38 C.F.R. § 4.71a, Code 5257.

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) and under Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

[The Veteran has not had ankylosis of the knee or impairment of the tibia or fibula diagnosed at any time during the evaluation period. Therefore, the criteria for rating such disabilities under 38 C.F.R. § 4.71a (Codes 5256 and 5262) will not be discussed.]

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A July 2009 x-ray of the right knee shows soft tissue calcifications in the anterior and inferior aspect of the patella.  An August 2009 MRI [magnetic resonance imaging] shows suspicion of a small oblique tear of the posterior horn of the medial meniscus.

A September 2009 VA physical therapy progress notes show the Veteran had right knee pain and an abnormality gait.  A November 2009 VA orthopedic surgery note provides an assessment of right knee pain.  A January 2010 physical therapy evaluation shows a diagnosis/assessment of right knee pain.  During the session, the Veteran reported having pain of the medial/lateral joint line of the right knee that had recently started to bother him.  On physical examination, right knee flexion and extension were within normal limits; muscle strength was 4/5.  He had positive tenderness to palpation of the right knee joint line.  A February 2010 VA orthopedic surgery outpatient report, notes the Veteran's complaints of several months of pain of the right knee.  On examination the right knee had no swelling or deformity.  There was tenderness to palpation over the superior pole of the patella.  There was no joint line tenderness and the knee was stable.  The assessment was right knee pain.  An April 2010 VA physical medicine and rehabilitation physician's outpatient note noted there was no swelling or deformity and full range of motion of the right knee.  The assessment was right knee pain.  

On July 2010 VA joints examination, the Veteran reported having right knee problems since 1980 in service due to jumping from planes.  He received conservative treatment since separation from service.  He experiences pain and stiffness of the right knee; and it gives way.  He does not have flare-ups.  He uses an elastic brace for the right knee.  He reported that he is employed in a maintenance job which aggravates the pain at times.  He is independent in activities of daily living.  He is able to ambulate with a straight can up to 4 blocks, until the pain starts.  He is able to stand for short periods of time.  On physical examination, there was objective evidence of pain.  Flexion was to 140 degrees and painful. With right knee flexion pain starts at 90 degrees, and ends at 120 degrees.  Pain increased with repetitive movements.  There was tenderness anteriorly and guarding of movement with flexion.  He was able to ambulate with a straight can and right knee and bilateral ankles braces in place.  His gait was slow and antalgic.  He had mild right knee varus when he was without the brace.  There was no ankylosis or inflammatory arthritis.  There was no additional limitation of range of motion with repetitive motion.  Right knee stability was within normal limits.  The diagnosis was osteoarthritis of the right knee.  

On August 2012 VA knee examination, the Veteran reported that long standing and bad weather impacts his right knee.  On range of motion testing of the right knee, flexion was to 90 degrees, with painful motion beginning at 90 degrees.  Right knee extension was to 0 degree.  He was not able to perform repetitive-use testing with 3 repetitions due to pain.  However, it was noted that he had additional limitation in range of motion of the knee following repetitive-use testing.  He had functional loss manifested by less movement than normal and pain on movement.  He had tenderness or pain to palpation for joint line or soft tissues.  Muscle strength was 5/5.  Joint stability was normal.  Drawer's test (posterior instability) was normal.  Medial-lateral instability was normal  There was no patellar subluxation/dislocation.  He had not had shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and or fibular impairment.  He used a brace and cane regularly.  It was noted that degenerative or traumatic arthritis was not documented.  There was no x-ray evidence of patellar subluxation.  X-rays showed two sub-centimeter proximal patellar tendon calcifications, unchanged in appearance from the prior study dated in July 2010.  The diagnosis was right knee meniscal injury.  He reported that he is unemployed, and his right knee disability impacted his ability to work in that he was a maintenance technician and was limited in lifting, sweeping and mopping.  

Based on the evidence set forth above, an increased rating for arthritis of the right knee is not warranted.  The evidence does not support a rating in excess of 10 percent.  The Veteran's worst range of motion measurements for his right knee taken during the pendency of this claim show flexion limited to 90 degrees and extension at to 5 degrees.  Under the Codes pertaining to limitation of motion, 5260 and 5261, these measurements are not compensable.  See 38 C.F.R. § 4.71a, Codes 5260 and 5261. Thus, although Code 5003 awards 10 percent for a joint affected by arthritis when its limited motion is noncompensable, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5003, 5010, 5260, or 5261. 

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca, 8 Vet. App. 202.  The Veteran is competent to report his symptoms, including stiffness and pain.  However, in this case, the Board does not find an increase due to functional loss is warranted.  The Board accepts the Veteran complaints of pain, swelling and tenderness along with the general findings of right knee pain, and abnormal gait.  38 C.F.R. §§ 4.40 , 4.45.  However, for a higher evaluation, there must be the functional equivalent of flexion limited to 30 (or more nearly approximating 30 degrees) or extension limited to 10 degrees (or more nearly approximating 15 degrees) for a separate rating for limitation of extension.  See DeLuca, 8 Vet. App. 202.  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the currently assigned 10 percent rating contemplates the Veteran's symptoms to include pain and flare-ups.  Thus, a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45. DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32. 

With regard to right knee "giving way," the Board notes that the Veteran is competent to report a feeling of instability in his right knee; however, the examination reports prepared by skilled examiners are more probative than the Veteran's generally unsupported lay statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  On examination in April 2012, the Veteran had normal right knee stability upon testing.  Likewise, the November 2009 orthopedic surgical consulation noted stability in the joint.  As such, the preponderance of the evidence is against a finding that the Veteran has right knee instability that warrants a separate or higher rating. 

The Board further finds that no other potentially applicable diagnostic code provides a basis for assignment of a higher rating.  With respect to the assignment of a separate or higher for dislocation or removal of the semilunar cartilage under DCs 5258 and 5259, respectively, the Board notes that, despite the August 2009 MRI report of a suspicion of a small meniscal tear (a semilunar cartilage condition), there is no evidence of removal of the semilunar cartilage, and the preponderance of the evidence is against a finding that the suspicion of a small tear resulted in frequent episodes of locking, pain, and effusion in the joint.  As noted above, the medical evidence has consistently described the knee as stable and "without swelling."  See November 2009 orthopedic surgical note and VA examination reports.  Given this medical evidence, including by VA examiners, which is not contradicted by any other competent evidence of record, the strong suggestion in the evidence is that the service-connected disability results in no manifestations warranting an increased or separate rating under DCs 5258 or 5259.

As the evidence shows that the Veteran's right knee disability has not met the criteria for a higher rating at any time over the appeals period, staged ratings are not applicable in regard to the Veteran's right knee disability. See Fenderson, 12 Vet. App. at 126-127  

Accordingly, for the reasons set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 a right knee disability, and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

Additionally, the Board has considered whether the Veteran' service-connected right knee disability should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a particular service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology, primarily pain, of his right knee disability to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provides for higher ratings for more severe symptoms or related symptoms.  It has not been shown that the Veteran experiences any symptomatology not already encompassed or covered in the Rating Schedule.  The Board also notes that the record does not show that the Veteran has required hospitalization to treat his right knee disability.  

In light of the foregoing, the Board finds that the assigned schedular ratings is adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for a right knee disability.

Lastly, during the April 2012 VA examination, the Veteran stated he was unemployed and that his right knee disability impacted his ability to work in that he was a maintenance technician and was limited in lifting, sweeping and mopping.  However, at the May 2013 hearing the Veteran stated that his unemployability was unrelated to his service-connected disability.  See May 2013 hearing transcript p, 10.  Thus, while the evidence shows that the Veteran's knee disability impacts his employability, as recognized by his compensable rating, neither the Veteran's statements nor the evidence indicates that the Veteran is totally unemployable due to his service-connected knee disability.  For these reasons, the Board finds that the matter of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The claim of service connection for a right ankle disability is reopened.

The claim of service connection for a left ankle disability is reopened.

Service connection for GERD is denied.

Entitlement to a rating in excess of 10 percent for right knee disability is denied.


REMAND

At the hearing, the Veteran stated that his back, bilateral ankles and hip disabilities occurred while he was a parachutist (jumping) in service.  His DD-214 shows he was awarded the Parachutist Badge.  As the record contains diagnoses of degenerative disc disease/degenerative joint disease of the lumbosacral spine, internal derangement of bilateral ankles, and painful right hip, the Board finds that a VA orthopedic examination to secure a medical opinion is necessary to determine whether such is related to the presumed trauma he would have sustained in landings on the multiple jumps required to qualify for his parachutist badge.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, at the hearing, the Veteran stated that his right knee causes his back and ankles to be more painful.  Thus, raising claims for secondary service connection for those disabilities.  The Veteran has not received adequate notice of what is needed to substantiate a secondary service connection theory of entitlement (or of his/VA's respective responsibilities in evidentiary development of this theory of entitlement), and the RO has not addressed this theory of entitlement in the first instance.  The October 2010 rating decision on appeal denied service connection for a low back and bilateral ankle disabilities on a direct basis only, with no consideration of secondary service connection.  The December 2012 statement of the case also did not consider the secondary service connection theory of entitlement.  The Veteran's right knee is his only service-connected disability.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (although there may be multiple theories of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  Medical opinions may be needed to properly address the secondary service connection theory of entitlement.  See McLendon, 20 Vet. App. 79.

Regarding the service connection claim for headaches, the Veteran testified at the hearing that he had headaches while in service.  STRs show that in September 1979 he had upper respiratory infection/cold symptoms that included headache and sinus congestion.  A May 1980 STR noted that his symptoms started with a rash accompanied by frontal headache and dizziness, which progressed to an intolerable level and he ended-up at the "ER".  He was treated with Benadryl.  Postservice VA treatment records show that in June 2009 he was diagnosed with likely chronic sinusitis; he complained of recurrent headaches daily for several weeks.  A March 2011 VA neurology outpatient note shows he had headaches 2 to 4 times per week with holocephalic tension-like sensation lasting hours (sometimes resolving and sometimes worsening).  The diagnosis was tension type headaches.  In January 2013 he was diagnosed with headaches after being seen in neurology and ENT for chronic sinusitis.  

The Court has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low as there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McClendon, 20 Vet. App. 79.  As the record indicates that there may be a link between the Veteran's current headache disability and his military service, the Board finds that he should be afforded a VA examination to determine if the reports of symptoms in service can be attributed to his current diagnosis of headaches. 

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matters of service connection for low back and bilateral ankles disabilities, the AOJ should provide the Veteran with 38 C.F.R. § 3.159(b) notice for a claim of secondary service connection for such disability (specifically as secondary to the Veteran's service-connected right knee disability).  He should have adequate opportunity to respond.  The AOJ should arrange for any further development suggested.

2.  The AOJ should also secure for association with the record copies of the complete clinical records of all outstanding VA and private treatment the Veteran has received for his low back, bilateral ankle, headache, and right hip disorders.

3.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the likely etiology of his current low back, bilateral ankle, and right hip disabilities.  The examiner must review the Veteran's record in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should:

a). Identify (by diagnosis) any low back, bilateral ankle, and right hip disorders found (or demonstrated in the record at any time since this appeal began in 2010).

b). As to any low back disorder found, including degenerative disc disease/degenerative joint disease:

1. Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such low back disability is related to his active service (to include low back complaints/trauma therein, including due to parachute jumps).

2. Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such low back disability was caused by his service-connected right knee disability.

3. Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such low back disability aggravated (permanently worsened) by his service-connected right knee disability.

c). As to any left and/or right ankle disorder found, including internal derangement:

1. Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such left and right ankle disability is related to his active service (to include parachute jumps).

2. Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such left and right ankle disability was caused by his service-connected right knee disability.

3. Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such left and right ankle disability aggravated (permanently worsened) by his service-connected right knee disability.

d). As to any right hip disorder found:

1. Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such right hip disability is related to his active service (to include parachute jumps in service).

2. Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such right hip disability was caused by his service-connected right knee disability.

3. Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such right hip disability aggravated (permanently worsened) by his service-connected right knee disability.

If the opinion is that the low back and bilateral ankle disabilities was not caused but was aggravated by the Veteran's right knee disability, the examiner should offer a further opinion as to the degree of disability that is due to such aggravation, i.e., opine regarding the baseline level of low back and bilateral ankle disabilities prior to the aggravation and the level of low back and bilateral ankle disabilities existing after the aggravation occurred.

The examiner must explain the rationale for all opinions.

4.  The AOJ should arrange for the Veteran to be examined to determine the nature and likely etiology of his headache disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

a). Identify (by diagnosis) any headache disorder found (or demonstrated in the record at any time since this appeal began). 

b). Identify the likely etiology for any headache disability entity diagnosed; specifically, is it at least as likely as not (a 50 percent or greater probability) that such is related directly to the Veteran's service (was incurred or aggravated therein).  The examiner must consider the Veteran inservice complaints of headaches in 1979-1980.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

5.  The AOJ should then re-adjudicate the claims to include consideration of all evidence added to the record.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


